The offense is misdemeanor theft; the punishment, a fine of ten dollars and confinement in jail for ten days.
No notice of appeal appears to have been given and entered of record as required by article 827, C. C. P. Under all the authorities this court is without jurisdiction in such case. Turman v. State, 57 S.W.2d 577.
It is also pointed out that the caption of the transcript fails to show the date of adjournment of the term of court at which appellant was convicted. It is necessary that this be shown. Aston v. State, 48 S.W.2d 292.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 492 
               ON MOTION TO REINSTATE THE APPEAL.